1

2

3

4

5

6
                                  UNITED STATES DISTRICT COURT
7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9    UNITED STATES OF AMERICAN,                             1:18-cr-00086-LJO-SKO-1
10                               Plaintiff,                 ORDER RE SCHEDULING AND
                                                            COMPETENCY EVALUATION
11                      v.
12   SAWTANTRA CHOPRA,
13                               Defendant.
14

15

16         On October 15, 2019, the Court met with Defense Counsel Anthony Capozzi, as well as with

17 Assistant U.S. Attorneys Vincenza Rabenn and Micahel Tierney, at the request of all counsel. The

18 presence of the Defendant was waived by Defense Counsel.

19         Due to a medical and also a legal question of competency raised by Board Certified Psychiatrist

20 Howard B. Terrell, M.D. (medically) and Defense Counsel Capozzi (legally), the Court hereby

21 ORDERS:

22         1. The trial date of January 22, 2020 is vacated;

23         2. A trial resetting conference/status conference is instead set for January 21, 2020 at 8:30 a.m.

24         before the undersigned;

25         3. It was stipulated that Good Cause exists, and the Court so finds, that time should be excluded

                                                        1
1         up to and including January 21, 2020; and

2         4. The Government has arranged for a local evaluation of the Defendant, by stipulation of

3         Defense Counsel, to be conducted by A.A. Howsepian, M.D., PhD, Psychiatrist.

4    IT IS SO ORDERED.

5      Dated:   October 16, 2019                          /s/ Lawrence J. O’Neill _____
                                              UNITED STATES CHIEF DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                      2
